             Case 2:20-cr-00148-JLR Document 45 Filed 01/06/21 Page 1 of 2




 1
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT FOR THE
 6                           WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8      UNITED STATES OF AMERICA,                      NO. CR20-148 JLR
 9
                            Plaintiff,
10                                                     REPORT AND
11                    v.                               RECOMMENDATION
                                                       CONCERNING PLEA OF
12      KELLY THOMAS JACKSON,                          GUILTY
13
                            Defendant.
14
15         The Defendant, by consent, has appeared before me pursuant to Rule 11, Fed. R.
16 Crim. P., and has entered pleas of guilty to Counts 1 and 3 contained in the Indictment.
17 After examining the Defendant under oath, I determined that the guilty pleas were
18 knowingly, intelligently, and voluntarily made, and that the offenses charged are supported
19 by an independent basis in fact containing each of the essential elements of such offenses. I
20 therefore ordered a presentence report.
21 //
22 //
23 //
24 //
25 //
26 //
27
28
     REPORT AND RECOMMENDATION - 1                                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:20-cr-00148-JLR Document 45 Filed 01/06/21 Page 2 of 2




 1        Subject to the Court's consideration of the Plea Agreement pursuant to Fed. R. Crim.
 2 P. 11(c)(1)(B), I recommend that the defendant be adjudged guilty and have sentence
 3 imposed.
 4        DATED this ___ day of January, 2021.
 5
 6                                        _______________________________
                                          ____________________________
 7                                        MICHELLE L.  L PETERSON
                                          United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                            NOTICE
26        Objections to this Report and Recommendation are waived unless filed and served
27 within fourteen (14) days. 28 U.S.C. § 636(b)(1)(B).
28
     REPORT AND RECOMMENDATION - 2                                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
